DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2020 is being considered by the examiner.
Response to Amendment
This office action is in response to the preliminary amendment filed on 08/05/2020.  Regarding the amendment, claims 1-16 are present for examination.
Claim Objections
Claims 5 is objected to because of the following informalities:  In claim 5, “the opening” in lines 2-3 should be change to –the respective opening--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8-9, 11, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chai et al. (US 2015/0311762 A1).
Regarding claim 1, Chai teaches an electric machine comprising: 
a stator (20, fig 2) having a plurality of teeth (33) and on which a winding (37) of the electric machine is arranged, wherein a respective intermediate space (330, fig 2) is formed between neighboring teeth (33), 

    PNG
    media_image1.png
    582
    501
    media_image1.png
    Greyscale

a rotor (fig 8, para [0042]) configured to rotate relative to the stator (20), wherein an air gap (not shown, but between the rotor and stator of a motor inherently have an air gap to supporting a characteristic of one is rotation and other is stationary) in positioned between the stator and the rotor; 
a plurality of closing devices (35-36-41-51) for closing the respective intermediate spaces (330) in relation to the air gap, wherein a respective closing device (35-36-41-51) of the plurality of closing devices is arranged between neighboring teeth (33); and 
an end winding support (41) for supporting an end winding of respective coils (37, fig 4), wherein the end winding support (41) has at least one element (46) extending in a circumferential direction of the electric machine, and wherein the at least one element (46) is part of a respective closing device (35-36-41-51) of the plurality of closing devices.

    PNG
    media_image2.png
    521
    428
    media_image2.png
    Greyscale

Regarding claim 2, Chai teaches the intermediate spaces (330) open into a respective opening (331) between the neighboring teeth (33, fig 2), and wherein each closing device (35-36-41-51) of the plurality of closing devices has an intermediate tooth element (36), which closes the respective opening (331).
Regarding claim 3, Chai teaches the respective intermediate tooth elements (36) are connected to the neighboring teeth (33).
Regarding claim 6, Chai teaches the respective intermediate tooth elements (36) comprise an electrically insulating material and/or a non-magnetic material (para [0032]).
Regarding claim 8, Chai teaches the end winding support (41) is positioned in such a way in the circumferential direction and in an axial direction of the electric machine (fig 1), in a region facing the rotor, that the at least one element (46) of the end winding support (41) is part of the closing device (fig 1).

    PNG
    media_image3.png
    434
    560
    media_image3.png
    Greyscale

Regarding claim 9, Chai teaches the at least one element (46) of the end winding support (41) supports at least one region of an intermediate tooth element (36), and wherein the intermediate tooth element (36) closes an opening (331) into which the intermediate space (330) between the respective neighboring teeth (33) opens.
Regarding claim 11, Chai teaches a method for producing an electric machine, the method comprising: 
providing a stator (20) having a plurality of teeth (33), wherein a winding (37) of the electric machine is arranged on the plurality of teeth (33) and wherein a respective intermediate space (330) is formed between neighboring teeth (33); 
providing a rotor (fig 8, para [0042]), which is rotatable relative to the stator (20), such that an air gap (inherently) is formed between the stator and the rotor; 
arranging a respective closing device (35-36-41-51) between neighboring teeth (33) for closing the respective intermediate space (330) in relation to the air gap; and
providing an end winding support (41) for supporting an end winding of the respective coils (37), wherein the end winding support (41) has at least one element (46) which extends in a circumferential direction of the electric machine, and wherein the at least one element (46) is part of the closing device (35-36-41-51).
Regarding claim 14, Chai teaches the respective intermediate tooth elements (36) comprise an electrically insulating material and/or a non-magnetic material (para [0032]).
Regarding claim 16, Chai teaches the at least one element (46) of the end winding support (41) supports at least one region of an intermediate tooth element (36), and wherein the intermediate tooth element (36) closes an opening (331) into which the intermediate space (330) between the respective neighboring teeth opens (fig 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chai in view of Kikuchi et al. (US 2002/0074889 A1).
Regarding claims 4 and 12, Chai teaches the claimed invention as set forth in claims 3 and 2, except for the added limitation of the respective intermediate tooth elements have at least one raised portion, and wherein at least one of the neighboring teeth has a recess corresponding to the at least one raised portion.
Kikuchi teaches a rotary electric machine having a stator (5) with a stator core (20) comprising a respective intermediate tooth elements (40, fig 7) have at least one raised portion (41), and wherein at least one of the neighboring teeth (21, fig 4) has a recess (28) corresponding to the at least one raised portion (41) to prevent disengaging during centrifugal rotation.

    PNG
    media_image4.png
    434
    491
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    420
    596
    media_image5.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chai’s stator with a respective intermediate tooth elements have at least one raised portion, and wherein at least one of the neighboring teeth has a recess corresponding to the at least one raised portion as taught by Kikuchi.  Doing so would prevent disengaging during centrifugal rotation.
Regarding claim 10, Chai teaches the claimed invention as set forth in claim 1, except for the added limitation of a cooling device, wherein a cooling liquid configured to be delivered by the cooling device is arranged in the respective intermediate spaces.
Kikuchi teaches a rotary electric machine having a stator (5) with a stator core (20) comprising a cooling device (29, fig 2), wherein a cooling liquid (oil, para [0025]) configured to be delivered by the cooling device (29) is arranged in the respective intermediate spaces (fig 2) to cool the stator (para [0025]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chai’s stator with a cooling device, wherein a cooling liquid configured to be delivered by the cooling device is arranged in the respective intermediate spaces as taught by Kikuchi.  Doing so would cool the stator (para [0025]).

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chai in view of Ronning (US 10,971,975 B2).
Regarding claims 5 and 13, Chai teaches the claimed invention as set forth in claims 3 and 2, except for the added limitation of the intermediate tooth element is configured with an interference fit in relation to the opening.
Ronning teaches a stator (10) having intermediate tooth element 116) is configured with an interference fit in relation to an opening (20, col 4 ln 23-28) to improve thermal conduction in a stator (col 1 ln 48-50).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chai’s stator with the intermediate tooth element is configured with an interference fit in relation to the opening as taught by Ronning.  Doing so would improve thermal conduction in a stator (col 1 ln 48-50).

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chai in view of Wood (US 1,135,242).
Regarding claims 7 and 15, Chai teaches the claimed invention as set forth in claims 3 and 2, except for the added limitation of the respective intermediate tooth elements comprise a fluorinated rubber, a perfluorinated rubber, and/or a silicone rubber.
Wood teaches a stator of a dynamoelectric machine having the respective intermediate tooth elements (8, 10) comprise a silicone rubber (page 1 ln 74-75) to compensate for any shrinkage of the winding in the stator (page 1 ln 39-41).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chai’s stator with the respective intermediate tooth elements comprise a fluorinated rubber, a perfluorinated rubber, and/or a silicone rubber as taught by Wood.  Doing so would compensate for any shrinkage of the winding in the stator (page 1 ln 39-41).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anghel et al. (US 2019/0372416 A1) teaches a retention component (33) comprises a first segment (33a) and a second segment (33b), both of which are configured to be inserted into a slot (32) of a stator (30) of a generator. The first segment and/or the second segment is made entirely of laminated sheets that together form a unitary structure of magnetic material. The first segment and/or the second segment has an interfacing surface configured to directly interface a rotor surface (35a) in the absence of a structure in between. A channel (33d) is disposed between the first and second segments. A third segment (33c) extends along and within the channel. The third segment is less magnetic than the first segment and/or the second segment.
Mims (US 2014/0167555 A1) teaches a motor has a carbon fiber stator core (100) that is provided with multiple longitudinal slots and poles arranged on an interior surface. A thin metallic sleeve is inserted into the stator core so as to mate with an interior surface of the stator core. An outer surface of the metallic sleeve is configured to correspond to the interior surface of the stator core. A carbon fiber rotor (200) is suspended within the hollow central portion of the stator core. The carbon fiber rotor is provided with inserts formed of ferromagnetic metals or permanent magnets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834